Citation Nr: 1702767	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  09-42 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1967 to November 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 and October 2011 rating decisions of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Muskogee, Oklahoma. This claim was remanded by the Board in March 2014 for additional adjudicative action.

The Veteran testified before the undersigned at an October 2012 Travel Board hearing before the Board held at the Muskogee, Oklahoma, RO. The transcript of the hearing is of record.

The Veteran has filed Substantive Appeals (VA Form 9s) with respect to September 2015 and December 2015 rating decisions. The issues on those appeals are an increased initial disability rating for service-connected persistent depressive disorder, entitlement to an earlier effective date for coronary artery disease, and entitlement to an earlier effective date for a residual scar. The Veteran requested videoconference hearings for these claims, and these requests have been noted in the Veteran's claims file. Therefore, those claims will not be addressed in this decision.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

The most probative evidence of record indicates that the Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.



CONCLUSION OF LAW

The criteria for the assignment of a TDIU due to service-connected disabilities have been met for the entire rating period on appeal. 38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). In this case, the Veteran's claim is being granted. As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Total disability exists when an impairment of mind or body is sufficiently incapacitating that it prevents the average person from securing or following a substantially gainful occupation. 38 C.F.R. §§ 3.340, 4.15. Substantially gainful employment is defined as work that is more than marginal and permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. See 38 C.F.R. § 4.16(a). When considering whether the Veteran's disabilities meet this requirement, disabilities affecting a single body system will be considered as one disability. Id.

Where a Veteran meets the schedular criteria for consideration of unemployability under 38 C.F.R. § 4.16(a), the only remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

The Veteran filed his TDIU application on April 7, 2011. Since then, service connection has been in effect for coronary artery disease, rated as 60 percent and then 100 percent disabling, effective November 21, 2014; persistent depressive disorder rated as 30 percent disabling for the entire appellate period; and a residual scar, rated as non-compensable and then as 10 percent disabling, effective November 21, 2014. The Veteran's combined disability rating has always been 70 percent or higher for the entire rating period on appeal. The Veteran meets the schedular criteria for consideration of unemployability. 

The Veteran has not been provided with a single medical opinion to address the impact of all of his service-connected disabilities on the Veteran's ability to engage in substantially gainful employment. However, although a medical opinion is probative it is not dispositive and is not required. Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013). The ultimate responsibility for this determination is placed with VA adjudicators and not upon a medical examiner. Id. 

The Veteran was afforded a VA medical examination in December 2014 in connection with his service-connected coronary artery disease. The examiner opined that due to the Veteran's service-connected coronary artery disease he was unable to do physical work. In the Veteran's April 2011 application for TDIU, he stated that he had been a maintenance worker. 









Assessing the effect of the Veteran's combination of disabilities, including the limitations imposed upon the Veteran's ability to work by his service-connected coronary artery disease, persistent depressive disorder, and residual scar and resolving the benefit of the doubt in favor of the Veteran, he is entitled to TDIU for the entire rating period on appeal. See Geib v. Shinseki, 733 F.3d at 1354.


ORDER

A TDIU is granted, effective April 7, 2011.



____________________________________________
John Z. Jones
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


